Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-19 are allowed.
Claim 1:  A non-transitory computer-readable storage medium storing one or more programs for providing grammatical error correction, 
the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to:
 receive a set of words including a grammatical error; 
generate, using a neural network based on the set of words including a grammatical error and a reference set of words, a transformed set of words; 
determine, using the neural network, based on the set of words including a grammatical error and the reference set of words, a reconstructed reference set of words, 
wherein the reconstructed reference set of words comprises a training set including one or more grammatical errors determined from the reference set of words; 
determine, using the neural network, based on a comparison of the transformed set of words and the reconstructed reference set of words,
 whether the transformed set of words is grammatically correct; 
and in accordance with a determination that the transformed set of words is grammatically incorrect, 
The following is an examiner's statement of reasons for allowance:Regarding claim 1, the prior art of record, specifically Patwardhan et al. (US Patent Application Publication #20190114320) teaches a network environment  implementing a system  for quality evaluation of collaborative text inputs, Herein evaluation of collaborative text inputs refers to a scenario where a text may be sequentially amended and/or revised by a plurality of contributors in a sequence of steps, so that the final output includes contributions and/or revisions from multitude of contributors. The quality of edits or revision made by a contributor not only depends upon the quality of revisions made by a prior contributor, but is also a function of (i) how hard is the revision to make, and (ii) the quality of the prior revisions made by the other contributors on the same text or page, which are referred to make the current revision (Paragraphs  0041). 
Stonehouse et al. (US 20150051904) teaches Predictive solutions are provided to assist with input on electronic devices during word entry or editing operations. These solutions include identifying, without character-based input from a user, a continuum of candidate words that could be next entered in a graphical user interface (GUI) by the user. The candidate words are, in some embodiments, assigned rankings and subsequently assigned to corresponding ones of a plurality of categories. (Paragraphs 0009).
However, none of the prior art cited alone or in combination provides the motivation to teach determine, using the neural network, based on a comparison of the transformed set of words and the reconstructed reference set of words,
 whether the transformed set of words is grammatically correct; 
and in accordance with a determination that the transformed set of words is grammatically incorrect, 
Claim 17, An electronic device, comprising: one or more processors; memory; and one or more programs stored in memory,
 the one or more programs including instructions for: receiving a grammatically incorrect set of words; 
generating, using a neural network based on the grammatically incorrect set of words and a reference set of words, a transformed set of words;
 determining, using the neural network, based on the transformed set of words, a reconstructed reference set of words, wherein the reconstructed reference set of words comprises a training set including one or more grammatical errors determined from the reference set of words;
 determining, using the neural network, based on a comparison of the transformed set of words and the reconstructed reference set of words, whether the transformed set of words is grammatically correct;
 and in accordance with a determination that the transformed set of words is grammatically incorrect, 
The following is an examiner's statement of reasons for allowance:Regarding claim 17, the prior art of record, specifically Patwardhan et al. (US Patent Application Publication #20190114320) teaches a network environment  implementing a system  for quality evaluation of collaborative text inputs, Herein evaluation of collaborative text inputs refers to a scenario where a text may be sequentially amended and/or revised by a plurality of contributors in a sequence of steps, so that the final output includes contributions and/or revisions from multitude of contributors. The quality of edits or revision made by a contributor not only depends upon the quality of revisions made by a prior contributor, but is also a function of (i) how hard is the revision to make, and (ii) the quality of the prior revisions made by the other contributors on the same text or page, which are referred to make the current revision (Paragraphs  0041). 
Stonehouse et al. (US 20150051904) teaches Predictive solutions are provided to assist with input on electronic devices during word entry or editing operations. These solutions include identifying, without character-based input from a user, a continuum of candidate words that could be next entered in a graphical user interface (GUI) by the user. The candidate words are, in some embodiments, assigned rankings and subsequently assigned to corresponding ones of a plurality of categories. (Paragraphs 0009).
However, none of the prior art cited alone or in combination provides the motivation to teach determining, using the neural network, based on the transformed set of words, a reconstructed reference set of words, wherein the reconstructed reference set of words comprises a training set including one or more grammatical errors determined from the reference set of words;
 determining, using the neural network, based on a comparison of the transformed set of words and the reconstructed reference set of words, whether the transformed set of words is grammatically correct;
 and in accordance with a determination that the transformed set of words is grammatically incorrect, 
Claim 18, A method for providing grammatical error correction, comprising:
 at one or more electronic devices with one or more processors and memory: receiving a set of words including a grammatical error; 
generating, using a neural network based on the set of words including a grammatical error and a reference set of words, 
a transformed set of words; 
determining, using the neural network, based on the set of words including a grammatical error and the reference set of words, 
a reconstructed reference set of words, wherein the reconstructed reference set of words comprises a training set including one or more grammatical errors determined from the reference set of words; 
determining, using the neural network, based on a comparison of the transformed set of words and the reconstructed reference set of words, 
whether the transformed set of words is grammatically correct; and in accordance with a determination that the transformed set of words is grammatically incorrect, 
The following is an examiner's statement of reasons for allowance:Regarding claim 18, the prior art of record, specifically Patwardhan et al. (US Patent Application Publication #20190114320) teaches a network environment  implementing a system  for quality evaluation of collaborative text inputs, Herein evaluation of collaborative text inputs refers to a scenario where a text may be sequentially amended and/or revised by a plurality of contributors in a sequence of steps, so that the final output includes contributions and/or revisions from multitude of contributors. The quality of edits or revision made by a contributor not only depends upon the quality of revisions made by a prior contributor, but is also a function of (i) how hard is the revision to make, and (ii) the quality of the prior revisions made by the other contributors on the same text or page, which are referred to make the current revision (Paragraphs  0041). 
Stonehouse et al. (US 20150051904) teaches Predictive solutions are provided to assist with input on electronic devices during word entry or editing operations. These solutions include identifying, without character-based input from a user, a continuum of candidate words that could be next entered in a graphical user interface (GUI) by the user. The candidate words are, in some embodiments, assigned rankings and subsequently assigned to corresponding ones of a plurality of categories. (Paragraphs 0009).
However, none of the prior art cited alone or in combination provides the motivation to teach determining, using the neural network, based on a comparison of the transformed set of words and the reconstructed reference set of words, 
whether the transformed set of words is grammatically correct; and in accordance with a determination that the transformed set of words is grammatically incorrect, 
Claim 19, A non-transitory computer-readable storage medium storing one or more programs for providing grammatical error correction,
 the one or more programs comprising instructions, 
which when executed by one or more processors of an electronic device, cause the electronic device to: 
7Application No.: 16/746,009Docket No.: P38855US1/77870000339101 receive an input set of words; display the input set of words;
 determine, using a neural network, whether the input set of words includes at least one grammatical error, 
wherein: the neural network is trained in an unsupervised manner based on input sets of words including a training set of words and a reference set of words, 
wherein the training set includes one or more grammatical errors determined by iteratively training a generative adversarial network; 
and in accordance with a determination that the input set of words includes at least one grammatical error, correct the displayed input set of words.
The following is an examiner's statement of reasons for allowance:Regarding claim 19, the prior art of record, specifically Patwardhan et al. (US Patent Application Publication #20190114320) teaches a network environment  implementing a system  for quality evaluation of collaborative text inputs, herein evaluation of collaborative text inputs refers to a scenario where a text may be sequentially amended and/or revised by a plurality of contributors in a sequence of steps, so that the final output includes contributions and/or revisions from multitude of contributors.
 The quality of edits or revision made by a contributor not only depends upon the quality of revisions made by a prior contributor, but is also a function of (i) how hard is the revision to make, and (ii) the quality of the prior revisions made by the other contributors on the same text or page, which are referred to make the current revision (Paragraphs  0041). 
Stonehouse et al. (US 20150051904) teaches Predictive solutions are provided to assist with input on electronic devices during word entry or editing operations. These solutions include identifying, without character-based input from a user, a continuum of candidate words that could be next entered in a graphical user interface (GUI) by the user. The candidate words are, in some embodiments, assigned rankings and subsequently assigned to corresponding ones of a plurality of categories. (Paragraphs 0009).
However, none of the prior art cited alone or in combination provides the motivation to teach determine, using a neural network, whether the input set of words includes at least one grammatical error, 
wherein: the neural network is trained in an unsupervised manner based on input sets of words including a training set of words and a reference set of words, 
wherein the training set includes one or more grammatical errors determined by iteratively training a generative adversarial network; 
and in accordance with a determination that the input set of words includes at least one grammatical error, correct the displayed input set of words.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        09/10/2022